DETAILED ACTION
1.	Claims 1-4, 7, 28, and 29 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4, 7, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification is silent with respect to this subject matter. The specification discusses an admin adding tags to content but not the specifics of tagging based on target group, specification of smart IB or inventory specification and location of smart IB, as recited in the claim. 
Claim 1 recites “the scheduled and matched data/content is pulled based on a location of smart Intelligent local server, and wherein the scheduled and matched data/content is pulled based on a target group”. The specification is silent with respect to this subject matter. The specification discusses ‘pulling’ data/content but not the specifics of pulling based on a location of smart Intelligent local server and based on a target group.
Claim 1 recites "wherein the plurality of remotely located display media are provided with a plurality of mutually different data/content". The specification is silent with respect to this subject matter. As support for this amendment, Applicant cites Fig. 2, which depicts "embodiments of scheduled data/content after being tagged in different display modes". Though Fig. 2 appears to show different images being displayed on different devices, it is unclear that these different images are mutually different data/content. That is, it is possible that Fig. 2 depicts different display devices showing the same data/content at different points in time. It is not even clear that Fig. 2 depicts four different display devices as part of the same embodiment. That is, each display device may be showing different embodiments, as the specification describes Fig. 2 as showing "embodiments". There is no explicit disclosure in the specification that the plurality of remotely located display media are provided with a plurality of mutually different data/content. As the specification lacks this explicit disclosure, and the only disclosure that appears to support the recited limitation is Fig. 2 showing different display devices displaying different images without any substantive description of the content of Fig. 2, the Specification fails to provide support for the limitation.
Claim 2 recites “wherein the data/content is tagged based on target group, specification of smart IB and location of smart IB”. The specification is silent with respect to this subject matter. The specification discusses an admin adding tags to content but not the specifics of tagging based on target group, specification of smart IB and location of smart IB, as recited in the claim. 
Claim 2 recites “the scheduled data/content is pulled based on a target group”. The specification is silent with respect to this subject matter. The specification discusses ‘pulling’ data/content but not the specifics of pulling based on a target group.
Claim 2 recites "wherein the plurality of remotely located media are provided with a plurality of mutually different contents". The specification is silent with respect to this subject matter. As support for this amendment, Applicant cites Fig. 2, which depicts "embodiments of scheduled data/content after being tagged in different display modes". Though Fig. 2 appears to show different images being displayed on different devices, it is unclear that these different images are mutually different data/content. That is, it is possible that Fig. 2 depicts different display devices showing the same data/content at different points in time. It is not even clear that Fig. 2 depicts four different display devices as part of the same embodiment. That is, each display device may be showing different embodiments, as the specification describes Fig. 2 as showing "embodiments". There is no explicit disclosure in the specification that the plurality of remotely located media are provided with a plurality of mutually different contents. As the specification lacks this explicit disclosure, and the only disclosure that appears to support the recited limitation is Fig. 2 showing different display devices displaying different images without any substantive description of the content of Fig. 2, the Specification fails to provide support for the limitation.
Claim 3 is rejected at least based on the dependency to claim 1. 
Claim 4 recites “wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification is silent with respect to this subject matter. The specification discusses an admin adding tags to content but not the specifics of tagging based on target group, specification of smart IB or inventory specification and location of smart IB, as recited in the claim.
Claim 4 recites “the scheduled data/content is pulled based on a location of a smart intelligent local server and wherein the scheduled data/content is pulled based on a target group”. The specification is silent with respect to this subject matter. The specification discusses ‘pulling’ data/content but not the specifics of pulling based on a location of a smart intelligent local server and based on a target group.
Claim 4 recites "wherein the plurality of remotely located display media are provided with a plurality of mutually different contents". The specification is silent with respect to this subject matter. As support for this amendment, Applicant cites Fig. 2, which depicts "embodiments of scheduled data/content after being tagged in different display modes". Though Fig. 2 appears to show different images being displayed on different devices, it is unclear that these different images are mutually different data/content. That is, it is possible that Fig. 2 depicts different display devices showing the same data/content at different points in time. It is not even clear that Fig. 2 depicts four different display devices as part of the same embodiment. That is, each display device may be showing different embodiments, as the specification describes Fig. 2 as showing "embodiments". There is no explicit disclosure in the specification that the plurality of remotely located display media are provided with a plurality of mutually different contents. As the specification lacks this explicit disclosure, and the only disclosure that appears to support the recited limitation is Fig. 2 showing different display devices displaying different images without any substantive description of the content of Fig. 2, the Specification fails to provide support for the limitation.
Claim 7 is rejected at least based on the dependency to claim 4. 
Claims 28 and 29 are rejected at least based on their respective dependency to claims 2 and 4. 

4.	Claim 1-4, 7, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “wherein the tags are added based on a schedule list, and wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification suggests adding tags based on the schedule list but does not explain/recite how this done. What is a schedule list? How are tags added based on a schedule list? As the specification does not answer these questions and adding tags based on a schedule list is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.  The specification is silent with respect to wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB. What is a target group, a specification of smart IB, and an inventory specification? How is data/content tagged based on target group, specification of smart IB or inventory specification and location of smart IB? As the specification does not answer these questions and tagging data/content based on target group, specification of smart IB or inventory specification and location of smart IB is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “matching the tags with the specification of the smart IB or inventory specification; suggesting matches for the tags based on a requirement of an input target group”. While the specification suggests this subject matter, the specification is silent with respect to how this is performed. How are tags matched with the specification of the smart IB or inventory specification? What is the specification of the smart IB? What is the inventory specification? How are matches for the tags suggested based on the requirement of an input target group? As the specification does not answer these questions and matching the tags with the specification of the smart IB or inventory specification and suggesting matches for the tags based on a requirement of an input target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “wherein the scheduled and matched data/content is pulled from the internet or the central server based on a plurality of parameters and wherein the scheduled and matched data/content is pulled based on a location of smart Intelligent local server, and wherein the scheduled and matched data/content is pulled based on a target group”. The specification is silent with respect to how this is performed. What parameters and how is data/content pulled based on parameters? How is data/content pulled based on a location of smart Intelligent local server? How is data/content pulled based on a target group? As the specification does not answer these questions and pulling data/content based on a plurality of parameters, location of smart Intelligent local server, and a target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “wherein a plurality of display option is configurable based on the scheduled and matched data/content, and wherein the display options are configured based on the scheduled and matched data/content carried out by the plurality of administrators in the system”. The specification is silent with respect to how this is performed. What display options? How are display options configured based on the scheduled and matched data/content? How are display options configured based on the scheduled and matched data/content carried out by the plurality of administrators in the system? As the specification does not answer these questions and configuring display options based on the scheduled and matched data/content and based on the scheduled and matched data/content carried out by the plurality of administrators in the system are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “wherein screens are suggested based on available inventory and required profile at a given time”. The specification is silent with respect to how this is performed. What screens? What available inventory? What required profile? How are screens suggested based on available inventory and required profile at a given time?  As the specification does not answer these questions and suggesting screens based on  available inventory and required profile at a given time are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “wherein the data/content is pulled from the internet and/or central location based on analysis of a location based context”. The specification is silent with respect to how this is performed. What is a location based context? How is a location based context analyzed? How is data/content pulled based on analysis of a location based context? As the specification does not answer these questions and pulling data/content based on analysis of a location based context is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein the tags are added based on a schedule list, and wherein the schedule list is fed to a display media, and wherein the data/content is tagged based on target group, specification of smart IB and location of smart IB”. The specification suggest adding tags based on the schedule list but does not explain/recite how this done. What is a schedule list? How are tags added based on a schedule list? As the specification does not answer these questions and adding tags based on a schedule list is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.  The specification is silent with respect to wherein the data/content is tagged based on target group, specification of smart IB and location of smart IB. What is a target group and a specification of smart IB? How is data/content tagged based on target group, specification of smart IB and location of smart IB? As the specification does not answer these questions and tagging data/content based on target group, specification of smart IB and location of smart IB is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “matching the tags with said inventory specification; suggesting best matches for the tags based on a requirement of an input target group”. While the specification suggests this subject matter, the specification is silent with respect to how this is performed. How are tags matched with the inventory specification? What is the inventory specification? How are best matches for the tags suggested based on the requirement of an input target group? As the specification does not answer these questions and matching the tags with the specification of the inventory specification and suggesting best matches for the tags based on a requirement of an input target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein the scheduled data/content is pulled from the internet or the central server based on a plurality of parameters” and “wherein the scheduled data/content is pulled based on a target group”. The specification is silent with respect to how this is performed. What parameters and how is data/content pulled based on parameters? How is data/content pulled based on a target group? As the specification does not answer these questions and pulling data/content based on a plurality of parameters and a target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein a plurality of display option is configured based on the scheduled data/content, and wherein the display options are configured based on the scheduled data/content carried out by a plurality of administrators in the system”. The specification is silent with respect to how this is performed. What display options? How are display options configured based on the scheduled data/content? How are display options configured based on the scheduled data/content carried out by the plurality of administrators in the system? As the specification does not answer these questions and configuring display options based on the scheduled data/content and based on the scheduled and data/content carried out by a  plurality of administrators in the system are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein screens are suggested based on available inventory and required profile at a given time”. The specification is silent with respect to how this is performed. What screens? What available inventory? What required profile? How are screens suggested based on available inventory and required profile at a given time?  As the specification does not answer these questions and suggesting screens based on  available inventory and required profile at a given time are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein the data/content is pulled from the internet and/or central location based on analysis of a location based context”. The specification is silent with respect to how this is performed. What is a location based context? How is a location based context analyzed? How is data/content pulled based on analysis of a location based context? As the specification does not answer these questions and pulling data/content based on analysis of a location based context is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 3 is rejected at least based on the dependency to claim 1. 
Claim 4 recites “wherein the plurality of administrators system tags the data/content as per a schedule list” and “wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification suggest adding tags based on the schedule list but does not explain/recite how this done. What is a schedule list? How does an administrator tag the data/content per a schedule list? As the specification does not answer these questions and tagging  data/content as per a schedule list is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.  The specification is silent with respect to wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB. What is a target group, a specification of smart IB, and an inventory specification? How is data/content tagged based on target group, specification of smart IB or inventory specification and location of smart IB? As the specification does not answer these questions and tagging data/content based on target group, specification of smart IB or inventory specification and location of smart IB is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 4 recites “wherein the scheduled data/content is pulled from the internet or the central server based on a plurality of parameters…wherein the scheduled data/content is pulled based on a location of a smart Intelligent local server, and wherein the scheduled data/content is pulled based on a target group”. The specification is silent with respect to how this is performed. What parameters and how is data/content pulled based on parameters? How is data/content pulled based on a location of smart Intelligent local server? How is data/content pulled based on a target group? As the specification does not answer these questions and pulling data/content based on a plurality of parameters, location of smart Intelligent local server, and a target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 4 recites “wherein a plurality of display is configured based on the scheduled data/content, and wherein the display options are configurable based on the scheduled data/content carried out by the plurality of administrators in the system”. The specification is silent with respect to how this is performed. What display options? How are display options configured based on the scheduled data/content? How are display options configured based on the scheduled data/content carried out by the plurality of administrators in the system? As the specification does not answer these questions and configuring display options based on the scheduled data/content and based on the scheduled and data/content carried out by the plurality of administrators in the system are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 4 recites “wherein screens are suggested based on available inventory and required profile at a given time”. The specification is silent with respect to how this is performed. What screens? What available inventory? What required profile? How are screens suggested based on available inventory and required profile at a given time?  As the specification does not answer these questions and suggesting screens based on  available inventory and required profile at a given time are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 4 recites “wherein the data/content is pulled from the integrated and/or central location based on analysis of a location based context”. The specification is silent with respect to how this is performed. What is a location based context? How is a location based context analyzed? How is data/content pulled based on analysis of a location based context? As the specification does not answer these questions and pulling data/content based on analysis of a location based context is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 7 is rejected at least based on the dependency to claim 4. 
Claims 28 and 29 are rejected at least based on their respective dependency to claims 2 and 4. 







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-4, 7, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a number of elements that are not defined in the specification, not defined in the claims, and are not recited in a way that they refer to terms known by those skilled in the state of the art. The elements include “a schedule list”, “target group”, “specification of smart IB”, “inventory specification”, “Smart-Intelligent local server (smart IB) specification”, “a location group”, “parameters”, “localized element of live feed”, “display options”, “screens”, “available inventory”, “required profile”, and “a location based context”. These elements render the claim indefinite because one skilled in the art would not be apprised of the scope of each element or what each element is referring to. For example, what is a schedule list? The specification recites a schedule list, but never defines it or even suggests what it might be. Therefore, one is left to interpret “a schedule list” in any number of ways which render the element indefinite and ultimately the claim indefinite. Another example, what parameters is the claim referring to? The specification recites “parameters” but never indicates any particular parameters or what parameters they are referring to. Therefore, the claimed parameters can refer to any known or unknown parameters which render the element indefinite and ultimately the claim indefinite.   
Claim 2 recites a number of elements that are not defined in the specification, not defined in the claims, and are not recited in a way that they refer to terms known by those skilled in the state of the art. The elements include “a schedule list”, “target group”, “specification of smart IB”, “inventory specification”, “a location group”, “parameters”, “localized element of live feed”, “display options”, “screens”, “available inventory”, “required profile”, and “a location based context”. These elements render the claim indefinite because one skilled in the art would not be apprised of the scope of each element or what each element is referring to. For example, what is a schedule list? The specification recites a schedule list, but never defines it or even suggests what it might be. Therefore, one is left to interpret “a schedule list” in any number of ways which render the element indefinite and ultimately the claim indefinite. Another example, what parameters is the claim referring to? The specification recites “parameters” but never indicates any particular parameters or what parameters they are referring to. Therefore, the claimed parameters can refer to any known or unknown parameters which render the element indefinite and ultimately the claim indefinite.
Claim 3 is rejected at least based on the dependency to claim 1. 
Claim 4 recites a number of elements that are not defined in the specification, not defined in the claims, and are not recited in a way that they refer to terms known by those skilled in the state of the art. The elements include “a schedule list”, “target group”, “specification of smart IB”, “inventory specification”, “a location group”, “parameters”, “localized element of live feed”, “display options”, “screens”, “available inventory”, “required profile”, and “a location based context”. These elements render the claim indefinite because one skilled in the art would not be apprised of the scope of each element or what each element is referring to. For example, what is a schedule list? The specification recites a schedule list, but never defines it or even suggests what it might be. Therefore, one is left to interpret “a schedule list” in any number of ways which render the element indefinite and ultimately the claim indefinite. Another example, what parameters is the claim referring to? The specification recites “parameters” but never indicates any particular parameters or what parameters they are referring to. Therefore, the claimed parameters can refer to any known or unknown parameters which render the element indefinite and ultimately the claim indefinite.
Claim 7 is further rejected at least based on the dependency to claim 4. 
Claims 22 and 23 are rejected at least based on their respective dependency to claims 2 and 4, respectively.

Claims NOT Rejected Over the Prior Art of Record
6.	The prior art of record does not appear to disclose all the subject matter of the independent claims, in combination. However, it is unclear what applicants are attempting to claim due to the numerous and substantial 35 U.S.C. 112 rejections. Accordingly, the examiner is not able to properly search and consider the prior art with respect to the pending claims because it is not clear what the scope and subject matter the claims are directed towards.  As indicated by the Examiner, in the Interview on 5/31/2019 and further in the Non-Final Rejection dated 1/29/2020, “…there is a lack of clarity in the claims as drafted. There are many terms that are not well defined in the claims or specification, the subject matter in the claims is not well described in the specification, and the claims are drafted in such a way that it is unclear exactly what Applicant is trying to claim”. Applicants have made no attempt to clarify the claims and provide a clear explanation as to what they are claiming and where it is described in the specification. Accordingly, the examiner is unable to properly consider the claims over the prior art until the numerous and substantial 35 U.S.C. 112 rejections are overcome. 

Response to Arguments
7.	Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
It is argued that the identified limitations invoking 35 U.S.C. 112, sixth paragraph, are amended to recite that they are provided in a central server to execute the claimed functions and therefore should not be interpreted under 35 U.S.C. 112, sixth paragraph. 
In view of the amendments and applicants’ arguments, the examiner is no longer interpreting the identified claim limitations in view of 35 U.S.C. 112, sixth paragraph.
With respect to the 35 U.S.C. 112 rejections it is argued that a valid rejection of the claims is not supported because (1) the limitations are well explained in the specification vide pages 3-8 and illustrated through drawings Fig. 1-5 and (2) a CIP application is filed to recite the limitations disclosed in the claims in a conspicuous manner. The examiner respectfully disagrees.  
The limitations are not well explained in the specification vide pages 3-8 and illustrated through drawings Fig. 1-5 for the numerous reasons as provided in the above rejections and expressed by the examiner in the previous office actions. 
A CIP (continuation in part?) application has not been filed (to the examiners knowledge) and further would have no bearing on this application, as it would be treated as a new separate application and could not be relied on for overcoming the rejections in this application.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173